Citation Nr: 1029051	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to an evaluation in excess of 30 percent for C1-2 
odontoid fracture, status post spinal fusion with traumatic 
arthralgia.

4.  Entitlement to an initial evaluation in excess of 20 percent 
for left ulnar neuropathy.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right pneumothorax, to include chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to an evaluation in excess of 10 percent for 
headaches.

7.  Entitlement to an effective date earlier than March 6, 2004, 
for the award of a 10 percent evaluation for service-connected 
headaches.

8.  Entitlement to an effective date earlier than March 6, 2004, 
for an award of a total rating for individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to 
September 1986.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2008.  This matter was 
originally on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The issue of entitlement to a back scar has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.




REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years, and it has already 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case again 
unless it were essential for a full and fair adjudication of his 
claims.

The Veteran seeks service connection for a lumbar spine 
disability and a bilateral leg disability.  

The Veteran underwent VA examination in June 2004.  The examiner, 
Dr. D.K., stated that the Veteran's claims file was reviewed.  In 
his discussion, Dr. D.K. noted that the in the 1986 automobile 
accident, the Veteran had low back pain and leg pain and was seen 
by an orthopedist.  Dr. D.K. also conducted a VA examination with 
respect to the Veteran's L5-S1 and L4-L5 radiculopathy on the 
right.  Dr. D.K. opined that it was as likely as not that the 
Veteran's right leg radiculopathy was related to his back 
pathology which had its origin in an accident in 1986 while he 
was on active duty in the military service.

The service treatment records indicate that the only in-service 
complaint of lumbar spine pain was on August 15, 1984 when the 
Veteran presented with complaint of pain in lower back for 1/2 
hour.  The Veteran stated that he had received no direct trauma 
to low back and that he was walking and suddenly had pain.  The 
Veteran denied history of back pain.  Assessment was muscle 
strain.  There are no other complaints, findings or diagnoses of 
any low back problem during service.  On the clinical examination 
in September 1984, the Veteran's spine was evaluated as normal.  
On the clinical examination in May 1986, the Veteran's spine was 
evaluated as abnormal but described the abnormality as status 
post C1, C2 fusion.  On the Report of Medical History completed 
in conjunction with the May 1986 examination, the Veteran denied 
ever having recurrent back pain.  

VA treatment record dated in February 1994 indicates the Veteran 
presented with low back pain since the day before.  Pain began 
when taking bolts out of a stool.  A March 1994 record indicates 
that the Veteran presented with low back pain for two days and 
that he had similar problems about a month before and had been 
evaluated at that facility.  

SSA records indicate that the Veteran alleged back problems with 
onset date of December 31, 1996.

The RO denied service connection for lumbar spine disorder and 
discounted the VA examiner's statement that the back pathology 
had its origin in a 1986 accident as it appeared to be based on 
erroneous information supplied in the examination request which 
indicated that the Veteran's back was already service-connected.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand 
is, therefore, required to afford the Veteran an adequate VA 
examination.

In addition, in July 2004, the Veteran submitted a statement that 
all treatment and records were at Kansas City since 1986 to the 
present.  The Board requests that the Veteran clarify whether he 
was identifying earlier treatment records for his lumbar spine 
disability and/or his bilateral leg disability.     

The veteran seeks entitlement to an increased evaluation 
for cervical spine disability and left ulnar neuropathy.

In May 2010, the Board received additional evidence submitted by 
the Veteran without a waiver of RO consideration which would have 
permitted the Board to review the evidence submitted by the 
Veteran in the first instance.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 2003).  
Included in this additional evidence is a December 2009 hospital 
admission which notes that the veteran presented with tremors of 
a mild component with essential tremor and noted that this could 
certainly be due to neuropathic issues with neck pain and back 
pain and radicular pain in his back.  As the tremors may be part 
and parcel of his cervical spine disability, including left ulnar 
neuropathy, the Board finds that the veteran should undergo VA 
examination to assess the severity of his service-connected 
cervical spine and any other disabilities associated with 
cervical spine disability.

The Veteran seeks a higher disability evaluation for 
residuals of right pneumothorax, to include chronic 
obstructive pulmonary disease (COPD).

As noted above in April 2008, the Board remanded the case to, 
inter alia, afford the Veteran VA examinations to assess the 
severity of his service-connected disabilities.  At the September 
2009 VA examination, physical examination demonstrated that the 
Veteran's chest was clear to auscultation, his heart had a normal 
sinus rhythm, his chest wall and sternum were nontender.  X-rays 
of the chest showed a normal chest.  The examiner noted that the 
Veteran had two separate respiratory diseases, sleep apnea and 
mild obstructive pulmonary disease.  The examiner noted that 
there was no residuals from a right pneumothorax but that the 
COPD was at least as likely as not related to prior pneumothorax.

However, there is no indication that pulmonary function tests 
(PFTs) were performed.  This is important as the diagnostic 
criteria for an increased evaluation for the Veteran's service-
connected pulmonary disability are based in no small part on the 
findings of PFTs.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "[w]here, as here, the record before the [Board] 
was clearly inadequate, remand . . . is required."  Littke v. 
Derwinski, 1 Vet.App. 90, 93 (1990).  The Court has also held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous medical 
examination. . . ."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Although the Veteran was afforded a VA examination in 
conjunction with his claim for an increased rating for his 
service-connected pulmonary disability, this examination is not 
adequate for appellate purposes.  As such, all available evidence 
was not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held that 
the requirement for evaluation of the complete medical history of 
the Veteran's condition operated to protect Veterans against an 
adverse decision based on a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board, 
therefore, concludes that an additional VA examination is needed 
to provide an accurate picture of the service-connected pulmonary 
disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2009).

The veteran seeks entitlement to an evaluation in excess 
of 10 percent for headaches.

A March 2010 New Patient History and Physical indicated that the 
veteran had a chronic daily headache but admitted that since 
morphine was discontinued, the intensity of the headache had 
improved.  The Board finds that the veteran should undergo VA 
examination to assess the current severity of the veteran's 
service-connected headaches.    

The veteran seeks an effective date earlier than March 6, 
2004, for the awards of a 10 percent evaluation for 
service-connected headaches and a TDIU.  

By an October 2009 rating decision, a 10 percent disability was 
assigned for the veteran's service-connected headaches and a TDIU 
was granted.  Although the veteran's attorney has not explicitly 
expressed disagreement with rating decision or the March 6, 2004 
effective date, it is implied in her May 2010 letter.    In that 
letter, the veteran's attorney states that the evidence of record 
clearly warrants entitlement to the assignment of at least a 50 
percent disability rating for his service-connected headaches as 
early as that date that he filed his claim in April 2000.  In 
addition, the veteran's attorney stated that the Social Security 
Administration found the veteran disabled as of December 30, 
2003.  Liberally construing these statements, the Board finds 
that it constitutes Notices of Disagreement with respect to these 
issues.  Therefore, the RO must now issue a Statement of the Case 
(SOC), and the Veteran provided an opportunity to perfect his 
appeal as to these issues.  Therefore, the appropriate Board 
action is to remand the issue to the RO for the issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, a review of the claims file reveals that the Veteran has 
not been properly notified of the provisions of the VCAA with 
respect to his claims for service connection.  A letter sent in 
March 2004 was returned not deliverable as addressed unable to 
forward by the Post Office.  Therefore, it is apparent that the 
Board must remand this case to ensure that the Veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider the claim has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, with respect to his 
claims for service connection, including, 
but not limited to, informing the Veteran 
of the information and evidence not of 
record (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to obtain; and (3) that the claimant 
is expected to provide.  In addition, the 
Veteran should be informed of how VA 
determines disability ratings and effective 
dates.

2.  The Veteran should be requested to 
indicate if he received any VA or non-VA 
medical treatment for any of the issues on 
appeal that is not evidenced by the current 
record.  The veteran should be specifically 
asked to clarify whether he received VA 
treatment for lumbar spine and leg 
conditions from 1986 to 1992.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may also 
submit any evidence or further argument 
relative to the claims at issue.

3.  The Veteran should be afforded a VA 
examination by an orthopedic physician to 
determine the etiology of any current 
lumbar spine and bilateral leg disorders.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all current lumbar spine 
and bilateral leg diagnoses and provide an 
opinion as to whether it is at least as 
likely as not that any current lumbar spine 
or bilateral leg diagnosis is related to 
veteran's military service including the 
symptoms documented during his active duty 
service.  The examiner should also discuss 
the conflicting opinion of etiology of Dr. 
D.K. 

It would be helpful if the above examiner 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  The Veteran should be afforded a VA 
examination by an orthopedist to ascertain 
the severity of his service-connected C1-2 
odontoid fracture, status post spinal 
fusion with traumatic arthralgia.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should be asked to determine 
whether the Veteran's cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the cervical spine is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or during 
flare-ups.    
   
5.  The Veteran should be afforded a VA 
examination by a neurologist to ascertain 
the severity of his service-connected left 
ulnar neuropathy, ascertain the severity of 
his service-connected headaches, and to 
determine the etiology of other any 
neurological symptoms exhibited by the 
veteran.  The claims file must be made 
available to and reviewed by the physician 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should identify all current 
neurological manifestations associated with 
the veteran's service-connected C1-2 
odontoid fracture, status post spinal 
fusion with traumatic arthralgia, and 
identify the nerve(s) involved.  For each 
nerve involved, including the veteran's 
service-connected left ulnar neuropathy, 
the examiner is asked to determine if there 
is complete paralysis, incomplete 
paralysis, neuritis or neuralgia of the 
ulnar nerve.

If neuritis is found, the examiner is asked 
to state whether or not the neuritis is 
characterized by organic changes such as 
loss of reflexes, muscle atrophy, sensory 
disturbances, or constant pain.  

If incomplete paralysis or neuralgia is 
found, the examiner is asked to state 
whether or not it is mild, moderate, or 
severe.  

With respect to the veteran's service-
connected headaches, the examiner should 
address whether the veteran's headaches are 
characterized by very frequent, completely 
prostrating, and prolonged attacks 
productive of severe economic 
inadaptability?  And if so, when did these 
completely prostrating headaches first 
occur?

6.  The Veteran should be afforded a VA 
examination by a physician to ascertain the 
severity of his service-connected pulmonary 
disability (residuals of right 
pneumothorax, to include chronic 
obstructive pulmonary disease).  The claims 
file must be made available to and reviewed 
by the physician in conjunction with the 
examination, and the examination report 
should reflect that such a review was made. 
All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies, including 
PFTs, should be accomplished.   

The physician should specifically indicate 
values of FEV-1, FEV-1/FVC, DLCO (SB) both 
pre- and post-brochodilation as well the 
maximum exercise capacity.    The physician 
is also asked to specifically note whether 
the Veteran's service-connected respiratory 
disability is manifested by any of the 
following symptoms:  cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension (shown by echo or cardiac 
catheterization), any episodes of acute 
respiratory failure, or if the Veteran 
requires outpatient oxygen therapy.  

7.  After ensuring that any actions needed 
to comply with the VCAA, the Veteran and 
his representative should be provided a 
Statement of the Case as to the issues of 
entitlement to an effective date earlier 
than March 6, 2004, for the awards of a 10 
percent evaluation for service-connected 
headaches and a TDIU.  The Veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate.

8.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




